Case: 15-20555      Document: 00513763866         Page: 1    Date Filed: 11/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 15-20555                              FILED
                                  Summary Calendar                     November 17, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAMOLA KAYE BROWN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-336-6


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ramola Kay Brown was convicted by a jury of conspiring to possess with
intent to distribute five kilograms or more of cocaine and less than 50
kilograms of marijuana. She was sentenced to 145 months of imprisonment.
On appeal, Brown claims that the evidence was insufficient to allow the jury
to conclude that she had the requisite knowledge, intent, and voluntariness to
support a guilty verdict. We review her sufficiency challenge de novo and will


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20555    Document: 00513763866     Page: 2   Date Filed: 11/17/2016


                                 No. 15-20555

uphold the verdict if a reasonable trier of fact could have found that the
evidence established her guilt beyond a reasonable doubt. United States v.
Alaniz, 726 F.3d 586, 600-01 (5th Cir. 2013).
      To establish a conspiracy under 21 U.S.C. § 846, the Government must
prove “(1) an agreement existed between two or more persons to violate federal
narcotics law, (2) the defendant knew of the existence of the agreement, and
(3) the defendant voluntarily participated in the conspiracy.” United States
v. Thomas, 690 F.3d 358, 366 (5th Cir. 2012) (quoting United States v. Ochoa,
667 F.3d 643, 648 (5th Cir. 2012)) (internal quotation marks omitted). The
elements of a conspiracy offense may be established solely by circumstantial
evidence. United States v. Espinoza-Seanez, 862 F.2d 526, 537 (5th Cir. 1988).
      The evidence adduced at trial showed that a vehicle driven by Brown
was stopped and over 20 pounds of marijuana was found in the trunk. There
was testimony that Brown admitted that she had coordinated with a
marijuana supplier and that she was to be paid $250 for transporting the
contraband. Recordings of telephone calls, along with testimony regarding
surveillance of Brown and the marijuana supplier, allowed the jury to
reasonably infer that there was an agreement to traffic marijuana and that
Brown was acting as the driver of the contraband. There was also testimony
that Brown admitted to a law enforcement officer that she had transported
money and marijuana for an individual identified as the leader of the drug
trafficking organization. In view of the foregoing, the evidence is sufficient to
establish Brown’s participation in the charged marijuana trafficking
conspiracy. See Alaniz, 726 F.3d at 600-01.
      The evidence is likewise sufficient to support the guilty verdict on the
charge of conspiring to possess with intent to distribute five kilograms or more
of cocaine. See id. The trial evidence showed the existence of a conspiracy to



                                       2
    Case: 15-20555     Document: 00513763866     Page: 3   Date Filed: 11/17/2016


                                  No. 15-20555

traffic cocaine; it further established that Brown, working for the leader of the
drug trafficking organization, on several occasions exchanged money for
cocaine, which she then transported from one city to another. In view of the
foregoing, we affirm Brown’s conviction.
      Brown also argues that the district court clearly erred by denying her
request for a minor role adjustment under U.S.S.G. § 3B1.2. We review the
district court’s application of the Sentencing Guidelines de novo and its factual
findings, including reasonable inferences drawn from those facts, for clear
error. United States v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013). Whether
a defendant played a minor role in a criminal offense is a finding of fact. United
States v. Morrow, 177 F.3d 272, 305 (5th Cir. 1999).
      We have long held that a defendant’s function as transporter of drugs
does not, without more, entitle her to a minor role reduction. See United States
v. Pofahl, 990 F.2d 1456, 1485 (5th Cir. 1993). Here, however, Brown was not
merely a transporter of contraband. As discussed above, Brown coordinated
with a supplier to pick up a load of marijuana and exchanged money for loads
of cocaine, which she transported from one city to another. Brown also helped
count currency for the leader of the drug trafficking organization. Further, the
trial evidence showed that Brown participated in a telephone call in an attempt
to recover five kilograms of cocaine that had been stolen from the drug
trafficking organization. In view of the foregoing, the district court did not
clearly err in denying a minor role adjustment. See Alcantar, 733 F.3d at 146.
      AFFIRMED.




                                        3